judgment of conviction. But, as no final appealable judgment has been
                entered below at this point, we lack jurisdiction and we
                             ORDER this appeal DISMISSED. 1


                                                                    .T
                                        Saitta



                Gibboffs                                   Pickering




                cc: Hon. Stefany Miley, District Judge
                     Law Office of Kristina Wildeveld
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'In light of this order, we will take no action on the motion
                submitted on April 10, 2015. The clerk of this court shall reject the motion
                received on April 10, 2015, and the addendum received on April 14, 2015.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A